Citation Nr: 1609540	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-02 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript is of record. 

In November 2014, the Board issued a decision denying the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a September 2015 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the November 2014 Board decision and remanded the case for action consistent with the terms of the JMR.  

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the September 2015 JMR, the parties determined that the Board relied on an inadequate VA examination report dated in July 2011.  It appears the rationale was considered to be inadequate.  Accordingly, the Board finds that a remand for a new medical opinion as to the etiology of the Veteran's right knee disorder is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the July 2011 VA opinion by the same examiner or another qualified examiner.  After a review of the claims file and an examination of the Veteran if needed, the examiner should identify the likely etiology of the Veteran's right knee disorder; specifically, is it at least as likely as not that it had its onset in or is related to an in-service injury or disease?

The examiner should consider the Veteran's various statements regarding the history of onset, continuity, and chronicity of his right knee symptomatology including his 1970 report of being on crutches in service for several weeks, and the 1969 report of May 1968 and April 1969 injuries.  

A complete rationale for all opinions expressed should be provided.   

2.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the most recent SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

